Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 07/22/2022.
2. Claims 1-19 are pending in the application.
3. Claims 4-12, and 19 are elected for examination. 
4. Claims 1-3, and 13-18 are withdrawn. 
5. Claims 4-12, and 19 have been rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacevic (US pat. App. Pub. 20170289804) and in view of Sorresso (US pat. App. Pub. 20170255775).    
7.	As per claims 4, and 19, Kovacevic discloses a trusted environment-based authentication protection method, and a non-transitory computer storage medium comprising: applying, by a client application, to a trusted execution environment (TEE) processing unit for establishing context; establishing with a trusted application by the client application (paragraphs: 26-29, and 42-46; wherein it emphasizes user’s application applies on a TEE to establish context and a session with a trusted application); calling a security business by the client application; ending the session by the trusted application; and ending the context by a daemon application (paragraphs: 72-80, 85-89, and 98-99; wherein it elaborates that user’s application calls for security business and ends the session by the application and context by a daemon application). Although, Kovacevic mentions about establishing a communication with a trusted application by the client application. He does not specifically mention establishing a session with a trusted application. However, in the same field of endeavor, Sorresso discloses establishing a session with a trusted application (paragraphs: 5-6, 32-33).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Sorresso’s teachings of establishing a session with a trusted application with the teachings of Kovacevic, for the purpose of effectively protecting the established session from unauthorized intruders.  
8.	As per claim 5, Kovacevic discloses the trusted environment-based authentication protection method, wherein the applying, by the client application, to the trusted execution environment (TEE) processing unit for establishing the context comprises: receiving, by the TEE processing unit, a request for establishing the context sent by the client application, wherein the request comprises identity authentication information; verifying, by the daemon application, the identity authentication information, and creating and encrypting, by the daemon application, an initial context secret key by using a hash algorithm designated by the TEE processing unit; and decrypting and extracting, by the client application, the initial context secret key, and recording the hash algorithm used (paragraphs: 25, 41, 56).
9.	As per claim 6, Kovacevic discloses the trusted environment-based authentication protection method, wherein the establishing the session with the trusted application by the client application comprises: receiving, by the TEE processing unit, a request sent by the client application for establishing a trusted connection with a universally unique identifier (UUID) as a target; performing, by the trusted application, a calculation on the UUID by using a hash algorithm designated by the TEE processing unit based on a secret key, and sending a calculation result together with the UUID to the daemon application; verifying the calculation result by the daemon application, performing, by the daemon application, examination, signature verification and execution on the trusted application corresponding to the UUID, recording a corresponding connection handle, and generating a number used once (NONCE); and receiving and storing the connection handle and the NONCE by the client application (paragraphs: 30, 60, 65).
10.	As per claim 7, Kovacevic discloses the trusted environment-based authentication protection method, wherein the calling the security business by the client application comprises: performing, by the client application, a calculation on an input according to a hash algorithm by using a call parameter and a random number as the input, and sending a calculation result together with a preset parameter to the daemon application; verifying the calculation result and generating a new random number by the daemon application; forwarding a verification result and the new random number to the client application by the TEE processing unit; and receiving the new random number, by the client application, and covering and replacing old stored information (paragraphs: 22, 48, 70).
11.	As per claim 8, Kovacevic discloses the trusted environment-based authentication protection method, wherein the verifying the calculation result by the daemon application comprises: performing, by the daemon application, a calculation on the preset parameter according to a random number recoded by the daemon application, a secret key, and a hash algorithm designated by the TEE processing unit, and comparing a calculation result of the daemon application with the calculation result sent by the client application (paragraphs: 32, 47, 64).
12.	As per claim 9, Kovacevic discloses the trusted environment-based authentication protection method, wherein the ending the session by the trusted application comprises: performing, by the client application, a calculation on an input based on a secret key and a hash algorithm by using a random number as the input, and sending a calculation result together with a handle parameter to the daemon application; and verifying the calculation result by the daemon application, notifying the trusted application to end all services, and destroying a handle corresponding to the trusted application (paragraphs: 35, 59, 66).
13.	As per claim 10, Kovacevic discloses the trusted environment-based authentication protection method, wherein the verifying the calculation result by the daemon application comprises: performing, by the daemon application, a calculation on the handle parameter according to a random number recoded by the daemon application, the secret key and a hash algorithm designated by the TEE processing unit, and comparing a calculation result of the daemon application with the calculation result sent by the client application (paragraphs: 39, 53, 69).
14.	As per claim 11, Kovacevic discloses the trusted environment-based authentication protection method, wherein the ending the context by the daemon application comprises: performing, by the client application, a calculation on a context parameter by using a secret key and a hash algorithm, and sending a calculation result together with the context parameter to the daemon application through the TEE processing unit; and verifying the calculation result by the daemon application, and destroying the secret key inside the TEE processing unit by the daemon application, releasing the context, and cleaning an execution environment (paragraphs: 43, 54, 78).
15.	As per claim 12, Kovacevic discloses the trusted environment-based authentication protection method, wherein the verifying the calculation result by the daemon application comprises: performing, by the daemon application, a calculation on the context parameter according to a random number recoded by the daemon application, the secret key and a hash algorithm designated by the TEE processing unit, and comparing a calculation result of the daemon application with the calculation result sent by the client application (paragraphs: 33, 51, 73).
Citation of References
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
De Atley et al (US pat. app. Pub. 20080168275): discusses establishing an operating environment by certifying a code image received from a host over a communication link are described. The code image may be digitally signed through a central authority server. Certification of the code image may be determined by a fingerprint embedded within a secure storage area such as a ROM (read only memory) of the portable device based on a public key certification process. A certified code image may be assigned a hash signature to be stored in a storage of the portable device. An operating environment of the portable device may be established after executing the certified code.  
De Atley et al (US pat. App. Pub. 20090063108): elaborates that executing a first executable code image having a first version number into a memory of a device in an attempt to establish an operating environment of the device are described. The first executable code image retrieves a second version number from the second executable code image after successfully authenticating the second executable code image. If the first version number and the second version number do not satisfy a predetermined relationship, the second executable code image is prevented from being loaded by the first executable code image.  
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436